DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.
 
Election/Restrictions
As previously set forth: Applicant’s election without traverse of R1-R4=H, p=1, q=1, n=2, X=oxygen, imidazoline that is the reaction product of fatty acids and amines, after incorporating the inhibitor, wellhead, completion fluid in the reply filed on 9/30/19 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/19.

Priority
As previously set forth: The claims have priority of the provisional application dated 1/17/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/20 has been considered by the examiner.

Response to Affidavit dated 12/2/20 (second affidavit)
Applicant’s affidavit is not found completely persuasive.  Though the affidavit persuasively shows unexpected results for imidazoline derived from a fatty acid and an amine (wherein the exact species has not yet been disclosed) and DMDO, the claims are much broader than the shown results.  This second affidavit attempts to clarify the breadth therein, however the Examiner does not find the arguments therein persuasive for the breadth claimed.
Applicant shows persuasive results for one imidazoline that is the reaction product of fatty acid(s) and amine(s), however, the fatty acid and amine from which it is derived is not disclosed.  In order to be commensurate in scope with the unexpected results, the fatty acid and amine must be disclosed and claimed.  If Applicant wants to claim the breadth of “fatty acids and amines” then more data points showing unexpected results for more species is required.
Applicant does not show persuasive results for quaternary amines or heterocyclic molecules containing one or both of nitrogen and sulfur.  First, “quaternized ammonium” is not sufficient description to claim any and all quaternary amines.  Nor is it a sufficient showing in the affidavit to generically claim quaternized ammonium.  What is the quaternized ammonium compound used?  Such should be disclosed and claimed.  Second, since the quaternized ammonium is not exemplified at 300F (and the included npl documents give no support as to the stability of this particular compound at such a temperature) it is unclear if unexpected results stem for such.  Likewise, one mixture of a cyclic amine/benzothiazole, with no disclosure of what the amine is, does not give 
Arguments drawn to the molar ratios are not persuasive.  Applicant has data showing that the use of 100% of imidazoline or DMDO does not give unexpected results.  Thus, the argument that having 99% excess of imidazoline or DMDO would necessarily give unexpected results because the minor amount of 1:1 combination of the 2 components is found therein is not persuasive.  When relying on unexpected results to overcome a position, the claims must be commensurate in scope with the unexpected results.  If Applicant desires to claim 1:100 to 100:1 Applicant is required to show that the endpoints of the claimed range give unexpected results.
The temperature arguments are also not persuasive.  As set forth above, all the individual components need to be tested at the higher temperature so that one can ascertain whether unexpected results are found or not.  The npl documents Applicant cites do not give data for the specific compounds exemplified.  Further, though the upper limit of temperature may be the limit of subterranean formations, the lower claimed limit of the temperature range would need to be limited for those temperatures which unexpected results persist.  Whilst Ex 8 of Table 2 shows that imidazoline and DMDO have unexpected results at both 180F and 300F, the efficiency of Ex 9-12 at 180F are within reasonable error bars of DMDO alone (table 1).  Applicant has not shown 250F 

Response to Arguments/Amendments
The Examiner notes the arguments set forth over the restriction and corrects such to withdraw 18-19.  Traversal over the withdrawal of claim 20 is moot, such was previously rejected under Pou (now amended to be Pou v. Yang).
Applicant argues the second declaration establishes unexpected, synergistic results.  Applicant argues the second declaration clarifies the compounds and argues the claims are commensurate in scope in regards to species/compound, temperatures and molar ratios with the unexpected results shown in the declaration.   Applicant argues that because some of the corrosion inhibitors alone did not perform at low temperatures, and DMDO performed at only 34% at high temperatures when used alone, such is evidence that the other combinations give unexpected results.
The Examiner disagrees.  The arguments drawn to the declaration about species/compounds, temperatures and molar ratios are not persuasive for reasons discussed in the section above.  Regarding the corrosion inhibitor arguments at higher temperatures, Applicant did not show results from most of the corrosion inhibitors at high temperatures.  The NPL documents submitted did not have data for the exact inhibitors tested.  The Examiner cannot ascertain whether unexpected results are found for these inhibitors without first knowing the exact species that are being tested and second seeing testing (or NPL data) from how they perform alone at high temperatures.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pou (WO 2015/044576 A2, wherein US 2016/0230078 is used below as an equivalent English translation of the WO document) in view of Yang (US 2010/0160186).
Elements of this rejection are as previously set forth.  Yang is included to address the molar ratio since claim 6 has been amended into the independent claims.  The rejection is reiterated below in italics.

Pou discloses anti-corrosion compositions (title) for inhibiting the corrosion of metal [0001] comprising a) at least one amine or amine derivative [0043], b) at least one compound A [0044], and optionally c) a solvent(s).  The amine or amine derivative may be an imidazoline [0052], and compound A is exemplified to be DMDO (Table 1) which is the compound of formula A1n [0035] wherein n=2, e.g. 2,2’-(ethylenedioxy)diethanethiol (also known as 1,8-dimercapto-3,6-dioxaoctane).  Such meets the elected compound of X=O, n=2, q=p=1.
Pou includes elements as set forth above.  Pou discloses imidazolines, imidazolines substituted by fatty acid chains and those other amines of [0052] as amines for use in the corrosion inhibiting composition.  Pou does not specify the imidazoline to be the reaction product of a fatty acid and amine nor any species of fatty acids that may be used or the molar ratio used. 
Yang discloses microemulsions having corrosion inhibitors therein (abstract).  The corrosion inhibitor may be an imidazoline [0020] and be used for steel tubulars and equipment in oil and gas field applications [0002-0003], thus analogous to Pou.  Yang discloses the imidazoline may have an alkyl chain length of 8-24 carbon atoms [0020].  Oleic imidazoline is disclosed in [0039].  Yang thusly teaches oleic imidazoline to be a known imidazoline used as a corrosion inhibitor for steel surfaces in the oil and gas field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Pou the use of oleic imidazoline, as taught by Yang, since it is recognized in the art of imidazlines as corrosion inhibitors to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Regarding the molar ratio: The amine compound is 40-99.5% of the formulation and the compound A (DMDO) is 0.5-30% of the formulation [0048-0049 Pou], the MW of DMDO is 182.3 and the MW of oleic imidazole is 322.  For 30g of DMDO, such calculates to 0.165 mols (30/182.3).  Using similar calculations, the molar ratio of the first component to Compound A is (0.003-0.165):(0.124-0.31), such embraces a 1:1 ratio (when, say, 0.124 mol of each is used), embracing and rendering obvious the molar ratio.
The imidazoline and DMDO as discussed above meet the requirements of such in claim 1.  Pou discloses that DMDO is stable at a temperature of 150C [0056], which converts to 302F, thus using the composition at this temperature, or, below this temperature, is prima facie obvious.  The amount of DMDO and amine is exemplified to be 25ppm of the fluid, embracing the concentration requirements of claim 1, thus, elements above render obvious the requirements of claim 1.  Pou discloses that the corrosion inhibiting formulation is used to prevent corrosion of metal pipes [0066, 0068] used in drilling/completing wells [0072], thus rendering obvious the addition of such to drilling and/or completion type fluids and circulating such in the wellbore, as required by claims 7, 9, 10.  Since the composition requirements are met, the stable requirements of claim 20 are deemed to be embraced by the reference.

Rejection over Claims 6, 10 under 35 U.S.C. 103 as being unpatentable over Pou in view of Yang (US 2010/0160186) is amended into the rejection above due to amendment.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pou and Yang in further view of Saenger (US 2011/0061945).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Yang is added due to amendment.

Pou and Yang include elements as set forth above.  Pou discloses the use of the corrosion inhibition fluid in oil and gas application such as steel pipes but does not disclose the use of such in offshore wells or wellheads.
Saenger discloses apparatus for downhole oil and gas operations (abstract).  The apparatus includes a wellhead (the section above ground through which fluids are pumped down the well) (Fig 1) and may be onshore or offshore [0030].  Corrosion is an issue for all the metal surfaces therein [0010].  Saenger thusly shows that onshore or offshore oil and gas apparatus function equivalently and both are subject to corrosion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Pou and Yang the use of onshore or offshore wells, and pumping the fluid through such, as taught by Saenger, since such are known oil and gas apparatus that comprise metal that are subject to corrosion issues.  By pumping a fluid down a well, one can see in Fig 1 that the wellhead is implicitly contacted with the fluid.  Such meets the requirements of claims 8-9. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pou and Yang in further view of Anderson (US 2014/0371495).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Yang is added due to amendment.

Pou and Yang include elements as set forth above.  Pou discloses the corrosion inhibiting composition to be used for steel surfaces such as the alloyed steels of [0072].  Pou does not disclose the use of a low alloy carbon steel.
Anderson discloses corrosion inhibition from corrosive fluids on metal surfaces (title, abstract).  The corrosive fluids include crude oils, hydrocarbon fluids and those others in the oil and gas industry [0001-0002].  Anderson discloses that the metal surface is any surface that comes into contact with a corrosive fluid during processing, transportation or storage, including apparatus used with crude oil [00129].  Such includes the use of carbon steel or low alloy steel [0130].  Anderson thusly teaches that low alloy carbon steel is a known metal used in the oil and gas industry that contacts corrosive fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Pou and Yang the use of the composition for low alloy carbon steel, as taught by Anderson, since it is recognized to be suitable for the intended use therein.  Further, Pou discloses carbon dioxide may be in the corrosive fluid therein [0007], as such elements above meet the requirements of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768